DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “so as to be inserted” in claim 1, lines 3-4, is a relative term which renders the claim indefinite. The term “so as to be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the term “so as to be” means to be or not to be?  For the purpose of examination and as best understood the limitation is interpreted to mean that “is configured to insert” or as a functional limitation.
Claims 2-16 are dependent of claim 1 and are likewise indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (4498202) in view of Anderson (2511234).

Regarding claim 1, Yamamoto  discloses a helmet (fig.1) comprising mouth vents, comprising: a chin guard (2) having a first fastening portion (fig.6 shows a recess on element 2 receives screw 10 on both sides of the helmet) and a second fastening portion (a second recess on the other side of element 2); a vent body having a first fastening protrusion protruding (fig.6 shows a head of the screw protruding outward/element 3 is protruding outward) toward the chin guard is configured to insert into and fixed to the first fastening portion and a second fastening protrusion protruding (10) toward the chin guard is configured to insert into and penetrate the second fastening portion (second recess); but does not disclose and fixing means or nut detachably coupled with the second fastening protrusion penetrating the second fastening portion to fix the second fastening protrusion to the second fastening portion.  However, Anderson teaches another garment article (fig.1) having element 17, 28 and fastener (screw 35 washer 34, 47, and nut 36 and adjustable knob 33 for adjusting the garment article to user size, figures).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a fastener having a screw, washer, nut for the helmet of Yamamoto as taught by Anderson, such modification would be considered a mere substitution of one fastener for another in order to better adjustable the air flow of the helmet.


Regarding claim 2, Anderson further discloses  wherein the first fastening portion is an upwardly open fastening recess penetrating into a wall having a predetermined thickness along the thickness direction and having a predetermined area, the first fastening protrusion is introduced into the open upper side of the fastening recess, and latching means (34, fig.4) is disposed with a larger area than the predetermined area at one end of the first fastening protrusion and is latched to the fastening recess; the latching means is a washer (34, fig.4) coupled with the first fastening protrusion.
wherein the second fastening portion is a fastening hole (recess to receive element 10) penetrating the chin guard; the second fastening protrusion is inserted into the fastening hole; and when the fixing means is coupled with the second fastening protrusion inserted into the fastening hole, at least a portion of the fixing means is latched to the fastening hole such that the second fastening protrusion is fixed to the second fastening portion (see combination of Yamamoto and Anderson).
Regarding claims 4-7, Yamamoto further discloses wherein the fixing means comprises a fixing body inserted into the fastening hole and an extension extending from the fixing body in a direction away from the center of the cross section of the fixing body and latched to the fastening hole (see combination of Yamamoto and Anderson); wherein the second fastening protrusion comprises a fastening body extending from the vent body so as to be inserted into the fastening hole and a first fixing projection protruding in one direction from the fastening body; the fixing means comprises a tubular fixing body into which the fastening body is insertable and a second fixing projection protruding in the other direction from the fixing body; and when the fixing body rotates after insertion of the fastening body into the fixing body, one surface of the first fixing projection comes into contact with one surface of the second fixing projection such that the fixing means is coupled with the second fastening protrusion (figures); wherein the first fixing projection is provided in plurality and the first fixing projections are spaced apart from each other; the second fixing projection is provided in plurality and the second fixing projections are spaced apart from each other; and when the fastening body is inserted into the fixing body, each of the first fixing projections passes between the adjacent second fixing projections spaced apart from each other and each of the second fixing projections passes between the adjacent first fixing projections spaced apart from each other (see combination of Yamamoto and Anderson); wherein the fixing body is configured to rotates after insertion of the fastening body thereinto, leading one side of the first fixing projection to come into contact with one side of the second fixing projection and one surface of the first fixing projection to come into contact with one surface of the second fixing projection, wherein an inclined face is formed on at least one of the one side of the first fixing projection and the one side of the second fixing projection (see combination of Yamamoto and Anderson); wherein a first stepped portion protruding toward one surface of the second fixing projection is formed on one surface of the first fixing projection and a second stepped portion protruding toward one surface of the first fixing projection is formed on one surface of the second fixing projection (see combination of Yamamoto and Anderson); wherein when the fixing body rotates after insertion of the fastening body into the fixing body, one side of the first fixing projection comes into contact with one side of the second fixing projection and, thereafter, one surface of the first fixing projection comes into contact with one surface of the second fixing projection; and a stopper is formed at the other side of the second fixing projection to latch one side of the first fixing body (see combination of Yamamoto and Anderson); wherein the fastening body has an empty space formed at the center thereof, and the fixing means further comprises a guide projection formed at the center of the tubular fixing body, extending in a direction corresponding to the lengthwise direction of the fixing body, and inserted into the central empty space of the fastening body (see combination of Yamamoto and Anderson); wherein a manipulation portion (33, fig.6 of Anderson) is formed at one end of the fixing body farther away from the vent body and is manipulated to rotate the fixing body by a wearer; wherein a third vent portion through which air communicates is formed between the first fastening portion and the second fastening portion of the chin guard and a fourth vent portion through which air communicates is formed between the first fastening protrusion and the second fastening protrusion of the vent body (the helmet of Yamamoto having a plurality spaces to allow air flowing in and out).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732